DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
(Claim 19) the reinforcements … comprising apertures for external fastening means, and.  
(Claim 21), the reinforcements … comprising apertures for external fastening means  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4 and 5 are objected to, for the following:
In re Claim 1, the limitation “wherein one of opposite first ends (6) of the first elongated side member (2) is attached to a first end (6) of the elongated bottom member (4) and the other of the opposite first ends (6) of the first elongated side member (2) is attached to a first end (6) of the elongated bottom member (4)” is unclear, and “the other” (line 11) lacks antecedent basis.  A review of the drawings and specifications discloses that a first end of the first elongated side member is attached to a first end of the 
It is respectfully suggested that the limitation be amended to read, “wherein one of opposite first ends (6) of the first elongated side member (2) is attached a first of opposite first ends a second top 
The limitation “wherein one of opposite first ends (6) of the second elongated side member (3) is attached to a first end (6) of the elongated bottom member (4) and the other of the opposite first end (6) of the second elongated side member (3) is attached to a first end (6) of the elongated bottom member (4)” is unclear, and “the other (line 15) lacks antecedent basis.  A review of the drawings and specifications discloses that a first end of the second elongated side member is attached to a second end of the elongated bottom member and a second end of the second elongated side member is attached to a second end of the elongated top member.
It is respectfully suggested that the limitation be amended to read, “wherein one of opposite first ends (6) of the second elongated side member (3) is attached to a second of opposite first ends a second a second of the opposite first ends top 
Accordingly, Claim 1 has been understood as if to read,
A blast valve comprising 
a frame having a first elongated side member, a second elongated side member, an elongated bottom member, and an elongated top member, 
wherein the first elongated side member and the second elongated side member are parallel and wherein the elongated bottom member and the elongated top member are parallel, 
wherein each of the first elongated side member, the second elongated side member, the elongated bottom member and the elongated top member have two opposite first ends, 
wherein one of opposite first ends of the first elongated side member is attached a first of opposite first ends a second top 
wherein one of opposite first ends of the second elongated side member is attached to a second of opposite first ends a second a second of the opposite first ends top 
wherein a plurality of parallel rows of closure devices arranged in the frame, 
wherein the first elongated side member being attached to the elongated bottom member and to the elongated top member by external fastening means, and 
wherein the second elongated side member being attached to the elongated bottom member and to the elongated top member by external fastening means.  
In re Claim 4, the limitations:
 “one outer frame section… another outer frame section” (lines 2, 4) and
 “an outer vertical beam that forms a part of the second elongated side member” (lines 4 – 5)
 are unclear due to the antecedence of “at least two outer frame sections” in Claim 3 and “an outer vertical beam” in Claim 4, line 2.  
For purposes of examination, the claim has been understood as if to read,
“The blast valve according to claim 3, wherein a first of the at least two s that comprises a first [[an]] outer vertical beam that forms a part of the first elongated side member of the frame, and wherein a second of the at least two s that comprises a second 
In re Claim 5, antecedence for “the other” (lines 18, 22 - 23) is unclear.  For purposes of examination, the limitation has been understood as if to read, 
“a first first of the second ends of the upper horizontal beam and by a second first of the second ends of the lower horizontal beam, wherein
a first second of the second ends of the upper horizontal beam and by a second the second of the second ends of the lower horizontal beam,”
In re Claim 5, insufficient antecedence has been provided for the limitation “wherein the adjacent parallel frame sections” (line 26) is unclear.  For purposes of examination, the limitation has been understood as if to read, 
“wherein when a first of the plurality of parallel frame sections is adjacent to a second of the plurality of parallel frame sections of the inner frame is 
In re Claim 5, antecedence for the limitations “the U-beam” (lines 27, 29) is unclear, in light of the disclosure in lines 13 – 15: “each of the first vertical beam, the second vertical beam, the upper horizontal beam, and the lower horizontal beam being formed of a U-beam”.  For purposes of examination, the limitation has been understood as if to read, 
“wherein a first parallel frame section is adjacent to a second parallel frame section and a [[the]] web of the U-beam and a web of the second vertical beam U-beam [[in a]] of the first parallel frame section is in contact with a [[the]] web of U-beam and a web of a second vertical beam in [[an]] the adjacent second parallel frame section”
Please note: dependent claims 6 – 23 have been amended, below, to correspond with the antecedence clarifications discussed above.
In re Claim 10, the limitation “wherein the web of the upper horizontal beam being in contact with the web of the U-beam forming the upper horizontal beam” is unclear, in view of the disclosure of the drawings and specifications.  For purposes of examination, the limitation has been understood as if to read, wherein the web of the upper outer
In re Claim 14, the limitation “a first vertical beam and a second vertical beam of a parallel frame section” is unclear due to the antecedence of “a first vertical beam and a second vertical beam of a parallel frame section” in Claim 7.  For purposes of examination, the claim has been understood as if to read, “wherein two blast valve sections of the blast valve being provided with an outer vertical beam in contact with the web of one of the [[a]] first vertical beam and the [[a]] second vertical beam of the [[a]] parallel frame section, and wherein the outer vertical beam forms a part of the outer frame and one of the first elongated side member and the second elongated side member.”
In re Claim 15, please correct the minor typographical error in line 2, such that the claim reads, “wherein the outer vertical beam being formed of [[or]] u-beams having two flanges, a web, and a channel between the two flanges and the web.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked. 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
Claim limitations that invoked a 35 U.S.C. §112(f) interpretation is/are: “external fastening means” in claims 1 – 3, 7, 9, 12, 19 and 21.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. §112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification discloses “(t)he external fastening means 8 comprises preferably, but not necessarily, bolts and nuts” (page 6, line 16).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. §112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f).
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Rytköenen et al (EP 2 472 192 A).
In re Claim 1, Rytköenen et al discloses a blast valve (figs 1, 7, 8: (1)) comprising 
a frame (1) having a first elongated side member (figs 1, 7: left member), a second elongated side member (figs 1, 7: right member), an elongated bottom member, and an elongated top member (annotated, below), 
wherein the first (left) elongated side member and the second (right) elongated side member are parallel and wherein the elongated bottom member and the elongated top member are parallel, 
wherein each of the first elongated side member, the second elongated side member, the elongated bottom member and the elongated top member (5) have two opposite first ends (annotated, below), 

    PNG
    media_image1.png
    559
    1260
    media_image1.png
    Greyscale

wherein one of opposite first ends of the first (left) elongated side member is attached a first of opposite first ends a second left) elongated side member is attached to a first end of the elongated top 
wherein one of opposite first ends of the second (right) elongated side member is attached to a second of opposite first ends a second right) elongated side member is attached to a second of the opposite first ends top 
wherein a plurality of parallel rows of closure devices (7) [0018] arranged in the frame (1), 
wherein the first elongated side member (left) being attached to the elongated bottom member and to the elongated top member by external fastening means (12) [0021], and 
wherein the second elongated side member (right) being attached to the elongated bottom member and to the elongated top member by external fastening means (12) [0021].  
In re Claim 2, Rytköenen et al discloses wherein the frame comprising an outer frame (elongated top member, first elongated side member, elongated bottom member, second elongated side member) and an inner frame (9) (annotated, below), and wherein the inner frame being connected to the outer frame by means of external fastening means (12).  

    PNG
    media_image2.png
    540
    680
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    500
    833
    media_image3.png
    Greyscale

In re Claim 3, Rytköenen et al discloses wherein the outer frame (annotated, above) comprising at least two outer frame sections (as seen in figures 1, 2) joined together by external fastening means (12) to form the outer frame, and wherein each outer frame section comprising an outer lower horizontal beam (elongated bottom member) that forms a part of the elongated bottom member (annotated fig 7, above) of the frame and an outer upper horizontal beam (elongated top member) that forms a part of the elongated top member (annotated fig 7, above) of the frame.  
In re Claim 4, Rytköenen et al discloses (annotated fig 7, above) wherein:
 a first of the at least two s that comprises a first [[an]] outer vertical beam (first elongated side member) that forms a part of the first elongated side member of the frame, and wherein
 a second of the at least two s (second elongated side member) that comprises a second .

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 – 7, 10, 13 – 17, 22 and 23 are rejected under 35 U.S.C. §103 as being unpatentable over Rytköenen et al (EP 2 472 192 A).
In re Claim 5, Rytköenen et al discloses wherein:
the inner frame (fig 2, annotated above) being formed of a plurality of parallel frame sections (valve block columns (4) [0017]) each having an opening (2) in which one row of closure devices (7) of said plurality of parallel rows of closure devices (fig 1: (7)) is arranged, wherein

    PNG
    media_image4.png
    528
    995
    media_image4.png
    Greyscale

each frame section (annotated fig 2, above) comprising a first vertical beam (figs 3, 4, 9: (9)), a second vertical beam (9), an upper horizontal beam (figs 3, 4), and a lower horizontal beam (fig 2: apparent), wherein
the first vertical beam (9) and the second vertical beam (9) are parallel, wherein 
the upper horizontal beam and the lower horizontal beam are parallel (as seen in fig 2, above), wherein 
each of the upper horizontal beam, and the lower horizontal beam being formed of a beam (as seen in figs 3, 4) each having two opposite second ends, wherein 
each of the first vertical beam (9), and the second vertical beam (9), being formed of a U-beam (as seen in fig 9) each having two opposite second ends (11) and each having two flanges (13), a web (10) and a channel (apparent) between the two flanges (13) and the web (10), wherein 

    PNG
    media_image5.png
    523
    337
    media_image5.png
    Greyscale

a first first of the second ends (11) of the upper horizontal beam (as seen in figs 3, 4) and by a second first of the second ends of the lower horizontal beam (as seen in figs 3, 4), wherein
a first second of the second ends of the upper horizontal beam (as seen in figs 3, 4) and by a second the second of the second ends of the lower horizontal beam (as seen in figs 3, 4),
wherein a first parallel frame section (annotated fig 2, above) is adjacent to a second parallel frame section (annotated fig 2, above) and a [[the]] web (10) of the U-beam and a web (10) of the second vertical beam (9) U-beam [[in a]] of the first parallel frame section is in contact with a [[the]] web (10) of U-beam and a web (10) of a second vertical beam in [[an]] the adjacent second parallel 
Rytköenen et al lacks wherein each of the upper horizontal beam, and the lower horizontal beam being formed of a U-beam each having two opposite second ends and each having two flanges, a web, and a channel between the two flanges and the web.
However, it would have been an obvious matter of design choice to modify the upper horizontal beam and the lower horizontal beam such that they are formed of a U-beam, each having two opposite second ends and each having two flanges, a web, and a channel between the two flanges and the web, since the applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the system of Rytköenen et al would perform equally well in either configuration.
Please note that in the instant application, specification page 5 (lines 12 – 14, 23 – 25), Applicant has not disclosed any criticality for the claimed limitations.
In re Claim 6, the proposed system has been discussed (In re Claim 5, above), wherein Rytköenen et al discloses adjacent parallel frame sections (annotated figure 2, above) of the inner frame being arranged so that 
the web (10) of the U-beam forming one of a first vertical beam (9) and a second vertical beam (9) in the first parallel frame section (annotated above) is in contact with 
the web (10) of the U-beam forming one of a first vertical beam (9) and a second vertical beam (9) in the second parallel annotated above) so that 
the U-beams of the adjacent first parallel frame section and second parallel frame sectionas seen in fig 9, Rytköenen et al Claim 11). 
In re Claim 7, the proposed system has been discussed (In re Claim 5, above), wherein Rytköenen et al discloses the blast valve comprising at least two blast valve sections (figures 1, 7: (3)) joined together to form the blast valve, wherein each blast valve section
at least two parallel frame sections of said plurality of parallel frame sections (annotated figure 2, above), wherein

    PNG
    media_image6.png
    453
    954
    media_image6.png
    Greyscale

each of said at least two parallel frame sections comprising:
an upper outer horizontal beam (elongated top member), which In re Claim 5, above) and of the outer frame, and 
a lower outer horizontal beam (elongated bottom member), which forms a part of the elongated bottom member (In re Claim 5, above) and of the outer frame, wherein 

    PNG
    media_image1.png
    559
    1260
    media_image1.png
    Greyscale

the upper outer horizontal beam being connected to each of said least two parallel frame sections (annotated figure 2, above
the lower outer horizontal beam being connected to each of said least two parallel frame sections (annotated figure 2, above) in each blast valve section, and wherein
 each blast valve section (3) having at least one connection surface (as seen in fig 8) formed in part by the web (10) of one of a first vertical beam (9) and a second vertical beam (9) of a parallel frame section (annotated fig 2, above) of the blast valve section (3), and wherein said at least two blast valve sections (3) being joined together by mating the connection surfaces (as seen in fig 8) of adjacent blast valve section (3) and by connecting adjacent blast valve sections (3) by external fastening means [0019, 0032].  
In re Claim 10, the proposed system has been discussed (In re Claim 7, above) wherein the upper outer horizontal beam (elongated top member) being formed of a u-beam (In re Claim 5, above) having two flanges (fig 2, annotated below), a web (annotated, below), and a channel (apparent) between the two flanges and the web, and wherein the web of the upper outer horizontal beam being in contact with the web of the U-beam forming the upper horizontal beam (In re Claim 5, above) in each frame section (First parallel frame section, Second parallel frame section).  

    PNG
    media_image7.png
    546
    1051
    media_image7.png
    Greyscale

In re Claim 13, the proposed system has been discussed (In re Claim 7, above), wherein Rytköenen et al discloses the lower outer horizontal beam being formed of a u-beam (inverted) having two flanges, a web (fig 1, annotated below), and a channel (apparent) between the two flanges and the web, fig 2, annotated above) in each frame section.  

    PNG
    media_image8.png
    471
    780
    media_image8.png
    Greyscale

In re Claim 14, the proposed system has been discussed (In re Claim 7, above), wherein Rytköenen et al discloses two blast valve sections (3) of the blast valve being provided with an outer vertical beam (fig 8: annotated below) in contact with the web of one of the [[a]] first vertical beam (9) and the [[a]] second vertical beam (9) of the [[a]] parallel frame section (fig 2, annotated above, fig 9), and wherein the outer vertical beam forms a part of the outer frame (In re Claim 2, above) and one of the first elongated side member and the second elongated side member.

    PNG
    media_image9.png
    339
    951
    media_image9.png
    Greyscale

In re Claim 15, Rytköenen et al discloses wherein the outer vertical beam (of the outer frame) being formed of [[or]] u-beams (fig 5, annotated below) having two flanges, a web, and a channel between the two flanges and the web.  
[AltContent: arrow][AltContent: textbox (Outer vertical beam - )]
    PNG
    media_image10.png
    334
    713
    media_image10.png
    Greyscale

In re Claim 16, Rytköenen et al discloses (15) wherein the web of the outer vertical beam (annotated, above) being in contact with the web (of one of a first vertical beam (inner frame vertical beam) and a second vertical beam (inner frame vertical beam) of the parallel frame section (see In re Claim 10, above) of the blast valve section.  
In re Claim 17, Rytköenen et al discloses (14) wherein the outer vertical beam (fig 5, annotated above) being formed of at least two outer vertical beam sections connected together by external fastening means (12) [0021].  
In re Claims 22 and 23, Rytköenen et al discloses wherein the frame comprises at least two frame sections [0013, 0033] to form the frame, wherein each frame section comprising an elongated bottom member section that forms a part of the elongated bottom member and an elongated top member section that forms a part of the elongated top member; and wherein one frame section that comprises the first elongated side member, and wherein another frame section that comprises the second elongated side member.
Rytköenen et al lacks wherein the at least two frame sections are joined together by external fastening means to form the frame
However, it would have been an obvious matter of design choice to modify the frame such that it comprises at least two frame sections joined together by external fastening means to form the frame, since the applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the system of Rytköenen et al would perform equally well in either configuration.
Please note that in the instant application, specification page 3 (lines 6 – 7), Applicant has not disclosed any criticality for the claimed limitations.

Claims 8, 9, 11, 12 and 18 – 21 are rejected under 35 U.S.C. §103 as being unpatentable over Rytköenen et al (EP 2 472 192 A) in view of Lomax, Jr. et al (US 2009/0023375).
In re Claims 8, 9, 11, and 12, the proposed system has been discussed (In re Claim 7, above), wherein Rytköenen et al discloses:
the upper outer horizontal beam (at elongated top member), which forms a part of the outer frame (figs 1, 7, annotated above), being at the connection surface (as seen in fig 8) of the blast valve section (3), and 
the lower outer horizontal beam (at elongated bottom member), which forms a part of the outer frame (figs 1, 7, annotated above), being at the connection surface (as seen in fig 8) of the blast valve section (3).
However, Rytköenen et al lacks wherein:
 the connection surface of the blast valve section (3) is provided with an upper connection flange, which forms a part of the connection surface of the blast valve section (3); and
the connection surface of the blast valve section (3) is provided with a lower connection flange, which forms a part of the connection surface of the blast valve section (3).
Lomax, Jr. et al teaches a system for providing ductwork detonation damage resistance [0036], comprising an upper outer horizontal beam (fig 2: (47/49)), which forms a part of an outer frame [0037], being at the connection surface (82) of a blast valve section (80/82), provided with an upper connection flange with apertures for external fastening means (annotated below), which forms a part of the connection surface (82) of the blast valve section.  

    PNG
    media_image11.png
    603
    841
    media_image11.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rytköenen et al, as taught by Lomax, Jr. et al, such that
 (Claims 8, 9) the upper outer horizontal beam connection surface (annotated above) of the blast valve section (3) is provided with an upper connection flange (with external fastening means apertures), which forms a part of the connection surface of the blast valve section (3), and
(Claim 11, 12) the lower outer horizontal beam connection surface (annotated above) of the blast valve section (3) is provided with an lower connection flange (with external fastening means apertures), which forms a part of the connection surface of the blast valve section (3)
for the benefit of providing detonation resistance to an otherwise unsupported surface.
In re Claims 18, 19, 20 and 21, the system of Rytköenen et al has been discussed, but lacks wherein 
each first vertical beam and each second vertical beam of each frame section comprising reinforcements in the channel of the u-beam and connecting the two flanges and the web, and wherein each first vertical beam and each second vertical beam comprising reinforcements at each second end of the channel of the u- beam, wherein the reinforcements at each second end of the channel of the u-beam comprising apertures for external fastening means, and  
each upper horizontal beam and each lower horizontal beam of each frame section comprising reinforcements at each second end of the channel of the u-beam, wherein the reinforcements at each second end of the channel of the u-beam comprising apertures for external fastening means.  
However, the technique of reinforcing channels with reinforcements comprising apertures is known in the arts.  Provided as evidence is Lomax, Jr. et al [0032, 0034] who teaches several different reinforcements fig 2: (60, 70, 80, 90) provided at various locations within a flow path of the ductwork where a risk of detonation exists, comprising:
a frame section (60) comprising reinforcements (68) across a channel and connecting two flanges (at panels (38), (39)) [0035], the reinforcements comprising apertures (66) for external fastening means (“bolt and nut fasteners”);
a frame section (70) comprising reinforcements (78) across channel and connecting two flanges, the reinforcements comprising apertures (76) [0036] for external fastening means;
a frame section (80) comprising reinforcements (88) across a channel and connecting two flanges [0037], the reinforcements comprising apertures (86) for external fastening means;
a frame section (90) comprising reinforcements (98) across a channel and connecting two flanges [0038] the reinforcements comprising apertures (96) for external fastening means.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rytköenen et al, as taught by Lomax, Jr. et al, such that each frame section comprises reinforcements in a channel, connecting flanges across the channel, for the benefit of reinforcing portions of a system which form long, flat, otherwise unsupported surface that is very susceptible to damage from a detonation
The proposed system would yield wherein:
(claims 18 and 19) each first vertical beam and each second vertical beam of each frame section comprising reinforcements in the channel of the u-beam and connecting the two flanges and the web, and wherein each first vertical beam and each second vertical beam comprising reinforcements at each second end of the channel of the u- beam, wherein the reinforcements at each second end of the channel of the u-beam comprising apertures for external fastening means, and  
(claims 20 and 21) each upper horizontal beam and each lower horizontal beam of each frame section comprising reinforcements at each second end of the channel of the u-beam, wherein the reinforcements at each second end of the channel of the u-beam comprising apertures for external fastening means.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance: is Ruiz (FR 3028420) who discloses a blast valve (figs 2A – 7B) comprising 
a frame (11) having a first elongated side member, a second elongated side member, an elongated bottom member, and an elongated top member (apparent), 
wherein the first elongated side member and the second elongated side member are parallel and wherein the elongated bottom member and the elongated top member are parallel (apparent), 
wherein each of the first elongated side member, the second elongated side member, the elongated bottom member and the elongated top member have two opposite first ends (apparent), 
wherein one of opposite first ends of the first elongated side member is attached a first of opposite first ends a second top 

    PNG
    media_image12.png
    628
    1424
    media_image12.png
    Greyscale

wherein one of opposite first ends of the second elongated side member is attached to a second of opposite first ends a second a second of the opposite first ends top 

    PNG
    media_image13.png
    211
    773
    media_image13.png
    Greyscale

wherein a plurality of parallel rows of closure devices (12) arranged in the frame, 
wherein the first elongated side member being attached to the elongated bottom member and to the elongated top member by external fastening means (14), and 
wherein the second elongated side member being attached to the elongated bottom member and to the elongated top member by external fastening means (14).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762